    Case 0:19-cr-60246-FAM Document 1 Entered on FLSD Docket 08/13/2019 Page 1 of 6

AO 91(Rev.08/09) Cri
                   m inalComplaint

                                 U NITED STATES D ISTRICT COU                             ILED BY                 nc
                                                                                                                   '   .

                                                        forthe
                                             SouthernDistrictofFlorida                          AtJC 1? 2gjg
                                                                                                  ANGELA E.NOBLE
               United StatesofAmerica                                                           CLERK U .S.DkST.CT.
                            V.                                                                 s. D.OF FLA.-FT.LAUD.
                  AKIM BALLANTYNE                                CaseNo. 19-6381-8




                                             CRIM INAL COM PLAINT

         1,thecomplainantin thiscase,statethatthe following istrueto thebestofmy knowledge and belief.
O                                         3lIJ.ô 1 c-4 o
 n oraboutthedatets)of                                         inthecountyof                Broward              inthe
   Southern Districtof                 Florida         ,thedefendantts)violated:
           CodeSection                                              OffenseDescrl
                                                                                ption
18USC 1029(a)(2)                         Use ofoneorm ore unauthorized accessdevices and obtaininganything of
                                         value aggregating$1,000 ormore'
                                                                       ,
18 USC 1028A                             Aggravated IdentityTheft




        Thiscriminalcomplaintisbased on thesefacts:
See attached aftidavi
                    t




         W continuedontheattachedsheet.


                                                                                Co Ia'ant'
                                                                                         ssignature

                                                                         GreqorvOrtiz,SpecialAqent(USSS)
                                                                                   Printed nameand title

Sworn to beforeme and signed in my presence.


D ate:         08/13/2019
                                                                                     Ju ge'ssignature

City and state:               Fod Lauderdale,Florida                  BARRY S.S        Z R,U.S.Ma istrateJud e
                                                                                   Printe nameand title
Case 0:19-cr-60246-FAM Document 1 Entered on FLSD Docket 08/13/2019 Page 2 of 6




                                           AFFIDA V IT
        1,Gregory Ortiz,SpecialAgent,United StatesSecretService,being sworn to tellthetruth,

 state the following inform ation:

        1.      Inm employedasaSpecialAgentwiththeUnited StatesSecretService(çûUSSS''),
 and have been so em ployed since M ay 2018.Ihavebeen trained to conductcrim inalinvestigations

 involving or relating to the financialinfrastructlzre ofthe U nited States,including identity theft,

 cotmterfeit U nited States currency, w ire fraud and access device fraud. I have com pleted the

 Special A gent Training Cotlrse at the Jnm es J.Row ley Training Center in Laurel, M D .1 am

 currently assigned to the South Florida O rganized Fraud Task Force of the M iam iField O ffice,

 w ithin the U SSS.

                The facts setforth in thisaffidavitare based on m y personalknowledge as w ellas

 infonnation and doclzm entsprovided to m e in m y officialcapacity and inform ation obtained from

 otherindividuals,including detectivesfrom theBrowardCounty SherriffsOftice($1BSO''),and
 SpecialA gentsfrom the U SSS;m y review ofdocum entsand records related to thisinvestigation'
                                                                                             ,

 comm tmications with others who have personal knowledge of the events and circum stances

 described herein'
                 ,and inform ation gained through m y training and experience. The infonnation

 contained in thisaffidavitistrue and correct,to the bestofm y know ledge and belief.Becausethis

 aftidavit is solely for the purpose of establishing probable cause,it does not contain allof the

 inform ation know n aboutthisinvestigation.

                There isprobable cause to believe thatAKIM K.BALLANTYNE (hereinafter
 referred to as DEFENDANT) did knowingly,and with intent to defraud,use one ormore
 unauthorized accessdevicesduring any one-yearperiod,and by such conductobtain anything of

 valueaggregating $1,000 ormore during thatperiod,in violation ofTitle 18,United StatesCode,

 Section 1029(a)(2),anddidknowinglytransfer,possess,oruse,withoutlawftzlauthority,ameans
Case 0:19-cr-60246-FAM Document 1 Entered on FLSD Docket 08/13/2019 Page 3 of 6



 ofidentification ofanotherperson during and in relation to a felony ofTitle 18,U nited StatesCode

 Section 1029(a)(2),inviolationofTitle18,UnitedStatesCode,Section 1028(A)(a)(1).
                             FA CTS ESTA BLISH W G PR OBA BLE CA U SE

                O n August12th 2019, BSO Officers Sim m ons-Davenport,H opkins,and Jacobson

 responded totheAvery- PompanoBeach LuxuryApartments(CtAveryApartments'),locatedat
 275N orth FederalH ighw ay,Pom pano Beach,FL 33060,in reference to apossible fraud incident.

 The responding BSO officersm etw ith w itnessChrissy V allee w ho isem ployed asthe Com m unity

 M anagerforthe Avery A partm ents.W itnessV allee advised shehad received atelephone callfrom

 17.B.''(hereinafterreferredtoasVICTIM )ofDelawareonAugust7tb 2019,regardinghispersonal
 identity being fraudulently used to rentan apartm entatthe Avery Apartm ents.

                W itness Vallee stated that apartment #613 in the Avery Apartments (çtthe              Yr
                                                                         X 4<'/:.X'7Lk)Q 1,à.Q)1.
 apartmenf')hadbeenleasedbytheDEFENDANT inthenameofi1J.B.'/TheDEFENDANT had
 provided A very Apartm ents with a picture of a D elaw are driver's license bearing J.B.'S firstand

 last nam e and date of birth and a picture of the D EFEN DAN T. The DEFEN D A N T also used

 J.B.'SSocialSecurityNumberin conjunctionwiththeDelawaredriver'slicenseto apply forthe
 apartm ent.A fterhe called V allee,the realJ.B.senthera copy ofhisrealD elaw are driver'slicense,

 an Identity TheftReport,anda W ilmington PoliceDepartmentreport(#30-19-070838). Vallee
 com pared the infonnation provided by the VICTIM and the D EFEN D AN T currently residing in

 theapartmentand subsequentlyprovided copiesofthetwo(2)Delawaredriver'slicensestothe
 responding BSO O fficers. The tw o driver's licenses displayed the snm e firstand lastnam esand

 dates ofbirth butdifferentlicense num bersand photographs.

        6.      V allee told 1aw enforcem ent officers that the D EFEN D AN T currently rents the

 apartmentforapproximately $2,697.00 per month.The Defendant'slease agreem entrunsfrom
Case 0:19-cr-60246-FAM Document 1 Entered on FLSD Docket 08/13/2019 Page 4 of 6



 August1,2019 to July 31,2020. V allee stated thatthe D EFEN D AN T had been credited thevalue

 ofthetirstmonth'srent(August2019),afterpayingthe$1,000.00deposit.
                M em bers ofthe U nited StatesSecretService -South Florida Organized Fraud Task

 Force (SFOFTF) contacted the VICTIM and questioned whether he had authorized the
 DEFEN D AN T to use his nam e,date ofbirth,socialsecurity num ber,orany personalidentifying

 infonnation(PI1)torentapartment#613attheAveryApartments.VICTIM statedthatatnotime
                     $)
                      'qeyx W
 hadheauthorizedore pennissiontotheDEFENDANT touseanyofhisP11.
        8.      Officers of the BSO took the D efendant into custody. In a post-M iranda video-

 recorded interview atBrow ard Cotmty Sheriff's O ffice,he adm itted to purchasing the PIIofthe

 VICTIM for$100andutilizing saidPlloftheVICTIM to renttheapartm ent.Healsoadm itted to
 possessing approxim ately 30-40 fraudulent credit cards in his m aster bedroom that he had

 purchased on Craigslist. D uring the early m orning hours of A ugust 13, 2019, B SO officers

 obtained a state search w arrant for the D EFEN D AN T'S apartm ent. D uring the search, BSO

 ofticers and U SSS agents found,am ong other item s,blank check stock,blank w hite card plastic

 com m only used for producing counterfeit access devices and identification cards, a credit card

 encoding device,a sheetofhologrnm sm atching those used on Florida driver's licenses,a printer

 comm only used forprinting identification orcreditcards,aswellasnumerouscreditcards and

 identification cards found in variousparts ofthe apartm ent.

               A t the sam e tim e that BSO officers encountered the D EFEN D AN T, they also

 encountered another individual w ith the DEFEN D AN T who also appeared to reside in the

 apartm ent. D uring a post-M iranda statem ent,this individualstated thathe som etim eslives in the

 apartm ent. Although this individualdenied involvem entin fraudulentactivity,he adm itted that

 the identification printing device found in the apartm entw as hisand claim ed thathe uses itfor a
Case 0:19-cr-60246-FAM Document 1 Entered on FLSD Docket 08/13/2019 Page 5 of 6



 legitim ate business. D uring the search of the apartm ent,agents discovered true identification

 docum ents forboth the D EFEN DA N T and the otherindividual. The other individualw as taken

 into custody by BSO officerson a state parole violation.

         10.    Based on the above facts,youraffiantsubm itsthatprobable cause existsto believe

 thatA KIM BA LLAN TYN E,the D EFEN D           T,did know ingly,and w ith intçntto defraud,use     G S/
                                                W -
                                                  .N,jW Jocz-)y (uz' qu- çez'A X .Y.
 one or m ore unauthorized access devic during any one-yearperiod,and by su h conductobtain

 anything ofvalue aggregating $1,000 ormore duringthatperiod,in violation ofTitle 18,United
 S                                                                                                    GY
  tatesCode,Section1029(a)(2),anddidknowing5lyt   4raQns
                                                   %<  y
                                                       fe
                                                        .l
                                                         s,pmoss
                                                       (.z
                                                                .e
                                                                .-s ws
                                                                     x,orus
                                                                      qmz  :e.,
                                                                              3wi
                                                                               4nthokk
                                                                                  k ut,jkwf
                                                                                          '
                                                                                          u
                                                                                         ,'l 5oe'kj
                                                                                          XJ
 authority,ameansofidentificationofanotherpersonduringantjt1
                                                           3p
                                                            xreojautgjt eo
                                                                         xae/elon
                                                                                Uy'0
                                                                                   1Yit1e18,
                                                            .




 United States Code Section 1029(a)(2),in violation ofTitle 18,United StatesCode,Section
 1028(A)(a)(1).
                                                    This com pletesm y affidavit.



                                                    G RE      O RT SP CIA L A G EN T
                                                    U .S.SECRET SERV ICE

 Sworn to and subscribed before m e
     is 13th day of      ust2019.

 B     Y .SE          ZER
 UN ITED S            S M A GISTR ATE JU D GE




                                                4
  Case 0:19-cr-60246-FAM Document 1 Entered on FLSD Docket 08/13/2019 Page 6 of 6




                              U N ITED STA TES D IST R IC T C O U R T
                                 SOU TH ER N DISTRICT OF FLO RIDA

                             CASENUMBER: lq-(.1$ 1-%s5
                                      BO ND RECO M M ENDA TIO N



DEFEN DAN T:AKIM BALLANTYN E

                 Pre-TrialDetention
             (PersonalSurety)(CorporateSurety)(Cash)(Pre-TrialDetention)




                                               By:
                                                         A : Jared M .Strauss




LastK nown Address:




W hatFacility-
             .




Agentts):              GregoryOrtiz,USSS
                      (FB1) (SECRET SERVICE) (DEA) (1RS) (ICE) (OTHER)
